{¶ 22} I respectfully dissent.
 {¶ 23} I dissent as I think there is a genuine issue of material fact as to which policy was in effect in 1998. I feel appellant met its reciprocal burden. Appellant's attorney indicated in his affidavit that he contacted appellee and requested a copy of the insurance policy in effect for appellant in 1998. He stated that the insurance policy attached to his affidavit was sent to him by appellee in reply to his request. Appellant's attorney would never have personal knowledge of which policy was in effect. That is irrelevant. What he is swearing to is that appellee told him that the policy attached to his affidavit was in effect in 1998. Maybe appellee sent appellant the wrong policy pursuant to his request or maybe they are mistaken now. Credibility issues should not be resolved on summary judgment. I respectfully dissent.